Citation Nr: 1427235	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to sleep apnea, to include as secondary to service-connected type II diabetes mellitus, and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran initially requested a hearing before the Board, but withdrew this request in February 2013.

In January 2014, the Board remanded the claim for further development, and it has since returned for further appellate consideration.  


FINDING OF FACT

The Veteran's current sleep apnea did not have its onset in service, is not otherwise related to service, and is not caused by or permanently worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria are not met to establish service connection for sleep apnea, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis. Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran was provided VCAA notice in an April 2008 letter which notified him of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.   After notice was provided to him, his claim was readjudicated by way of a July 2009 SOC, and SSOCs dated in November 2012, October 2013, and February 2014.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA and private medical evidence, an archived Board decision, medical treatise article, articles and website referred to by the Veteran, and the Veteran's contentions. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

Legal Criteria - Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).   
As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran's diagnosis, sleep apnea, is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply with regard to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a)(2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.   Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he has sleep apnea which is etiologically related to his active service or a service-connected disability, namely his type II diabetes mellitus and/or his PTSD.

The medical evidence of record establishes a current disability.  A May 2006 VA record shows a diagnosis of sleep apnea.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).

However, the Veteran did not sustain a sleep apnea disease or respiratory or relevant injury during service.  His STRs are negative for complaints, findings, or a diagnosis of sleep apnea.   The first complaints of sleep apnea are not shown in the record until 2006, approximately 38 years after service discharge.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On a VA Form-9 received in November 2012, the Veteran indicated that merely  because he was not diagnosed with sleep apnea in service does not equate to a finding that it did not begin in service, noting that "[t]here is quite a bit of subliminal proof leading to my sleep apnea." Nonetheless, the Board notes that he has not submitted any competent medical evidence showing a nexus between the Veteran's current sleep apnea and his military service.

In addition, there is no competent evidence demonstrating that his sleep apnea is caused by or permanently worsened by a service-connected disability.   

With regard to the question of a nexus between his current sleep apnea and his service-connected disabilities, the RO afforded the Veteran a VA examination in April 2008, when he reported that sleep apnea had existed for one-and-a-half years and had been diagnosed by a sleep study.  The examiner determined that the Veteran's sleep apnea was not related to his diabetes mellitus, noting that sleep apnea and diabetes are two separate and distinct medical conditions.

In September 2013, the Veteran's claim was reviewed by another VA medical examiner to clarify the etiology of the Veteran's sleep apnea.   After a review of the compete claims file, the September 2013 examiner, a medical doctor, determined that the Veteran's sleep apnea is not caused by, the result of, or aggravated by his service connected PTSD.   While the examiner acknowledged several published studies, including the one submitted by the Veteran, that support an association between sleep apnea and a higher prevalence of psychiatric disorder such as PTSD, he noted that these studies do not support a causal relationship between sleep apnea and PTSD.   The examiner explained that sleep apnea is a medical condition that results in disordered breathing due to physical causes including decreased airway muscle tone in the case of obstructive sleep apnea, or from physiologic impairment of the brain center controlling breathing in the case of central sleep apnea.   PTSD, on the other hand, is a psychiatric diagnosis affecting mood, sleep, and other areas of functioning.  The examiner noted that sleep difficulty is common to both sleep apnea and PTSD but the fact that those conditions share this symptom does not make one the cause of the other.  The examiner noted that the etiology of impaired sleeping in these disorders is different.   He explained that, in PTSD, insomnia is thought to be caused primarily by symptoms of hypervigilence and hyperarousal that activate the sympathetic nervous system, or fight-or- flight of the central nervous system, which results in the person having difficulty falling asleep or staying asleep.  

The examiner explained that in sleep apnea, insomnia is related to frequent nighttime awakenings that result when the central nervous system reacts to impaired breathing and lower oxygen saturation; this too can involve activity by the sympathetic nervous system.  But again, the examiner stated that sleep apnea and PTSD are not causally related nor do they aggravate one another.   The examiner concluded that the record does not support the Veteran's contention that his sleep apnea is caused or aggravated by his PTSD.

Because the 2013 VA examiner did not fully address the contentions in this case, the Board remanded the case to obtain an addendum.  In response, a different examiner in February 2014 concurred completely with the September 2013 VA examiner regarding the relationship between the Veteran's sleep apnea and PTSD, noting that there is none.  The examiner stated further that the research does not support such a relationship.

The February 2014 VA examiner also determined that the Veteran's diabetes mellitus does not cause or aggravate his sleep apnea.  Instead, the examiner indicated that obesity is associated with both diabetes and sleep apnea, and noted that neither cause obesity.  The examiner stated that the research does not indicate any causal relationship of sleep apnea by diabetes mellitus.  The examiner concluded that based on all available data, the Veteran's sleep apnea is not caused by or significantly worsened by PTSD or diabetes mellitus.

Collectively, the September 2013 VA opinion and February 2014 addendum are highly probative evidence, as they rely on sufficient facts and data, provide supporting rationale, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner had the opportunity to review the complete claims file.  As stated, the Veteran has not submitted a competent opinion relating his sleep apnea to his active service or a service- connected disability.

The Board considered the Veteran's statement relating his sleep apnea to service and/or a service-connected disability.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  In addition, the Veteran, as a layperson, is competent to report some symptoms of sleep apnea, such as daytime sleepiness/fatigue.  See Layno at 465.  

In this case, however, the determination of any relationship between the Veteran's sleep apnea and service or a service-connected disability involves complex medical etiological questions upon which the Veteran is not competent to opine.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea and the Veteran's service-connected disabilities that the Veteran is not shown to possess.  

The Board also considered the VA government website and abstracts that the Veteran referred to, as well as a submitted article authored by the Association of Psychiatric Disorders and Sleep Apneas.  This evidence however is of limited probative value in this case because it does not take into account the facts of the Veteran's case.   While a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

The Board also considered an archived 2001 Board decision referenced by the Veteran, which granted service connection for sleep apnea as secondary to PTSD.  However, Board decisions are non-precedential; therefore, the 2001 Board decision referenced by the Veteran has no bearing on the outcome of this case.  See 38 C.F.R. § 19.5 (listing the criteria governing the disposition of Board decisions).  The Board may only rely on the applicable law and the facts and circumstances of this particular case.

Most critically, the Veteran's essential contention of a nexus between his sleep apnea and service and/or a service-connected disability has been fully investigated.  For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, and the benefit-of-the doubt standard of proof does not apply.   38 U.S.C.A. § 5107(b) (2013).  The claim will therefore be denied. 

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus and/or PTSD, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


